DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In the Applicant’s reply of 8 March 2021, the specification, claims, and drawings were amended. Based on these amendments, the objections to the drawings, specification, and claims and the rejections under 35 U.S.C. 112 have been withdrawn. In addition, the limitation “irradiation element” is no longer being interpreted under 35 U.S.C. 112(f) because this limitation is no longer present in the claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “determination unit” (introduced in claim 16) and “receiving unit” (introduced in claim 24).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, the corresponding structure for the determination unit is a (camera) sensor, photodiode, or camera. See the first full paragraph on page 4 of the specification. The determination unit can further comprise a control unit. See the paragraph a metal plate with at least one recess for the calibration beam source. See the first two full paragraphs on page 15 of the specification and Figures 1 and 2.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 25 and 30 are objected to because of the following informalities:
In claim 25, “further comprising further comprising” should be replaced with “further comprising”. Also, “on in” should be replaced with “in”. See claim 24.
In claim 30, the comma between “source” and “comprises” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 18 recites that “the at least one parameter comprises one or more positions in an x- and y-plane”. Claim 18 depends from claim 16, which recites “determining, by a determination unit, at least one parameter of the radiation inside the process chamber from the calibration beam source”. The original disclosure does not provide support for the language of claim 18. In the original disclosure, at least one parameter of the radiation, such as the intensity, is determined at one or more positions in an x- and y-plane. The positions are not themselves the parameter being determined by the determination unit. See original claim 3 as well as the discussion beginning in the last paragraph on page 5 of the Applicant’s specification.
Claims 19 and 20 are rejected based on their dependency from claim 18.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the process chamber” in lines 5 and 6. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 16 will be interpreted as reciting “a process chamber” rather than “the process chamber”.
Claims 17-30 are rejected based on their dependency from claim 16.
Claim 23 recites “wherein determining the at least one parameter occurs at least partially occurs when the energy beam is not irradiating the build material” (emphasis added). It is unclear what is meant by the language “occurs at least partially occurs”, rendering the scope of the claim indefinite. For purposes of examination, claim 23 will be interpreted as reciting “wherein determining the at least one parameter at least partially occurs when the energy beam is not irradiating the build material”.
Claim 29 recites the limitation “the at least one of the irradiation device”. There is insufficient antecedent basis for this limitation in the claim. Claim 29 depends from claim 16, which recites “an irradiation device”, “a determination unit”, and “calibrating at least one of the irradiation device or the determination unit”. However, there is no recitation of “at least one irradiation device” and, therefore, no proper antecedent basis for “the at least one of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-25, 27, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0146671 (“Schwarze”), cited in an IDS.
Regarding claim 16, Schwarze discloses a method for calibrating (see paragraph 1) at least one apparatus (see Figure 3 and paragraph 47) for additively manufacturing three-dimensional objects via selective irradiation of a build material (see paragraphs 47, 53, and 55-58 and Figure 4) by an energy beam from an irradiation device (the laser 40; see Figure 4 and paragraphs 53 and 55-58), the method comprising:
generating radiation by a calibration beam source (the calibration device 12; see Figures 1 and 3 and paragraphs 33 and 34);
Id.; see also paragraphs 34, 38, and 41), wherein the at least one parameter comprises intensity (see paragraphs 32, 51, and 52); and
calibrating at least one of the irradiation device or the determination unit dependent on the at least one parameter (see paragraphs 23, 51, 52, and 58; the pyrometric detecting unit 10, i.e., the determination unit, is calibrated).

Regarding claim 17, Schwarze discloses wherein the radiation from the calibration beam source comprises a defined radiation pattern (see Figure 1 and paragraphs 36 and 42).

Regarding claim 18, Schwarze discloses scanning a region of the process chamber comprising radiation from the calibration beam source (see Figure 3 and paragraphs 47-52 and 54; each of the plurality of light guides 16 is evaluated individually, i.e., a scan of the light guides 16 is performed), wherein the at least one parameter comprises one or more positions in an x- and y-plane (see paragraphs 48, 49, 51, and 57 and Figures 1, 3, and 4; note the detection plane 38, which corresponds to the irradiation plane; the second ends 20 of the light guides 16 are located at different positions in the detection plane 38).

Regarding claim 19, Schwarze discloses wherein the x- and y-plane comprises a build plane of the apparatus (see Figures 3 and 4 and paragraphs 48 and 57; note the detection plane 

Regarding claim 20, Schwarze discloses generating a map comprising the one or more positions (this is implicit in the process described in Schwarze; see paragraphs 49, 51, and 52).

Regarding claim 21, Schwarze discloses wherein the at least one parameter comprises an intensity maximum (see paragraphs 12 and 40).

Regarding claim 22, Schwarze discloses wherein calibrating at least one of the irradiation device or the determination unit dependent on the at least one parameter comprises calibrating based on a deviation of the parameter from a nominal parameter (see paragraphs 48-52, particularly paragraph 52).

Regarding claim 23, Schwarze discloses wherein determining the at least one parameter occurs at least partially occurs when the energy beam is not irradiating the build material (see Figure 3 and paragraphs 47 and 53).

Regarding claim 24, Schwarze discloses wherein the calibration beam source is arranged in a receiving unit (the substrate 14; see Figure 1 and paragraph 33) in a build plane of the apparatus (see Figures 3 and 4 and paragraphs 48 and 57; note the detection plane 38, which corresponds to the irradiation plane).
claim 25, Schwarze discloses scanning a region of the process chamber dependent on the position of the calibration beam source on in the receiving unit (see paragraphs 48-52 and Figure 1; each of the plurality of light guides 16 is evaluated individually by changing the orientation of the light directing unit 30).

Regarding claim 27, Schwarze discloses wherein generating radiation by a calibration beam source comprises generating radiation by at least two calibration beam sources (note the plurality of light guides 16 and corresponding second ends 20; see Figure 1 and paragraph 33; in addition, a plurality of light sources can be substituted for the light source 24; see paragraphs 34 and 35 and Figure 1).

Regarding claim 29, Schwarze discloses wherein the at least one of the irradiation device is calibrated dependent on the at least one parameter (see paragraph 58).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schwarze in view of U.S. Patent Application Publication No. 2017/0274592 (“Herzog”), cited in an IDS.
Regarding claims 26 and 28, Schwarze does not disclose wherein generating radiation by a calibration beam source comprises generating radiation of different intensities, wavelengths and/or spot sizes. Similarly, Schwarze does not disclose wherein the radiation respectively emitted from the at least two calibration beam sources have different intensities, wavelengths and/or spot sizes.
Herzog discloses conducting a calibration using different wavelengths to eliminate the need to calibrate prior to each construction process. See paragraphs 53-58 and Figure 7, particularly paragraph 58.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the calibration of Schwarze to make use of multiple wavelengths to reduce how often calibration is needed, as taught by Herzog.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Schwarze.
Regarding claim 30, Schwarze does not disclose wherein determining, by a determination unit, at least one parameter of the radiation inside the process chamber from the calibration beam source, comprises at least two determination units for the apparatus determining the at least one parameter. However, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B), which discusses In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In the .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16, 27, and 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 21, 28, 30-32, 34, and 35 of copending Application No. 16/813,803 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because the combination of claims 16, 21, 28, 30-32, 34, and 35 of the reference application discloses all the limitations of claims 16, 27, and 29 of the present application. Specifically, the calibration unit of the reference application, and its calibration portions, serve as the claimed calibration beam source. This interpretation is based on the first full paragraph on page 9 of the specification of the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant's arguments filed 8 March 2021 have been fully considered, but they are not persuasive.
With respect to the interpretation of certain claim limitations under 35 U.S.C. 112(f), the Applicant argues that one of ordinary skill in the art would understand the claim limitations at issue to have a sufficiently definite meaning as the name for structure that performs the claimed function.
The Examiner respectfully disagrees. So far as the Examiner is aware, the terms “determination unit” and “receiving unit” do not have a sufficiently definite meaning as the name for structure within the 3D printing art, and the Applicant has provided no evidence to show that this is the case. The term “determination unit” suggests a controller or similar structure, but the primary structure of the Applicant’s determination unit is a (camera) sensor, photodiode, or camera. The term “receiving unit” potentially suggests a unit for receiving build material, but the actual structure is a metal plate with at least one recess for a calibration beam source.
With respect to the prior art rejections, the Applicant argues that Schwarze does not disclose determining the intensity of radiation, as claimed. Instead, a temperature measurement is performed.
The Examiner respectfully disagrees. In the previous office action, paragraphs 32, 51, and 52 of Schwarze were cited for the limitation at issue in the rejection of claim 1. See paragraph 37 of the office action dated 8 December 2020. These paragraphs are also relied upon in the rejection of the corresponding limitation in claim 16 above. Paragraph 32 states depending on an intensity of detected thermal radiation in a specific wavelength range” (emphasis added). Paragraph 51 states that “[f]or each of the positions Xn, Ym, at least one corresponding intensity value detected by the pyrometric detecting unit 10 is measured”. Paragraph 52 states that “an intensity value corresponding to the actual emitted intensity at a location Xn, Ym in the detection plane 38 may be measured by the pyrometric detecting unit 10”. In view of these quotations, as well as the additional discussion provided in the cited paragraphs, it should be clear that Schwarze does disclose determining the intensity of radiation, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                

/MARC C HOWELL/Primary Examiner, Art Unit 1774